DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed 1/12/2021 has been entered. The amendment has failed to overcome the 112(a) rejections previously set forth - those 112(a) rejections accordingly remain. Claims 1-9, 12-19 and 24 are currently pending while Claims 1-9 are withdrawn from further consideration; Claims 12-19 and 24 are presently being examined on the merits. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
prior to combustion” which is not disclosed in the original disclosure. The disclosure makes it clear that the stoichiometric data is measured by the sensor after combustion (or during combustion) as opposed to “prior to combustion” as is now claimed. As is disclosed, data related to the products of combustion and the reactants that produced those products (i.e. stoichiometric data) can be obtained in this fashion. For example, Par [0032] of the instant application discloses:
	“As will be appreciated, in embodiments, the sensors 82 may be spectral analyzers that measure the stoichiometry at a particular nozzle 42, 44, and/or 46 by analyzing the frequencies of the photons emitted by the combustion of the primary air 48 and the fuel 18 introduced into the combustion chamber 12 by the nozzle 42, 44, and/or 46.  In such embodiments, the sensors 82 may also serve as flame detectors, i.e., devices that ensure that the fuel 18 and primary air 48 at a particular nozzle 42, 44 and/or 46 are in fact combusting. In other embodiments, the sensors 82 may be carbon monoxide ("CO") sensors/detectors 84 (FIG. 1) located downstream of the combustion chamber 12 that are capable of determining the stoichiometry of one or more of the nozzles 42, 44, and/or 46 by analyzing the amount of CO within the generated flue gas.” 	
	Thus, the disclosure of the specification, which specifies that the sensors obtain stoichiometric data after combustion, directly contradicts the “prior to combustion” limitation that is now claimed. Therefore, the limitation of Claim 12 that specifies that the one or more sensors obtain stoichiometric data “prior to combustion” is new matter and Claim 12 is consequently rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 13-19 and 24 are rejected due to their dependency on Claim 12. 

Allowable Subject Matter
Independent Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Dependent Claims 13-19 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

	Regarding independent Claim 12: The subject matter of Claim 12 is considered to be allowable for the reasons set forth in the Non-Final Rejection filed 10/26/2020. 
	However, the limitations of Claim 12 that distinguish Claim 12 from the known prior art are new matter and Claim 12 and dependent Claims 13-19 and 24 are consequently rejected under 35 U.S.C. 112(a) (as presented above in this office action) and are not in condition for allowance at this time. Note that this indication of allowable subject matter is subject to change depending on any change in the scope of the claims that may result from additional amendments. 

Response to Arguments
4.	The arguments filed 1/12/2021 have been fully considered but have not been found persuasive for the following reasons:

	Regarding Claim 12, Applicant has argued that the limitation “one or more sensors configured to obtain stoichiometric data via measuring a stoichiometry associated with an output end of at least one of the nozzles by directly measuring a ratio of air and fuel exiting the at least one of the nozzles prior to combustion” is supported by the original disclosure and that the 112(a) rejection previously set forth for Claim 12 should be withdrawn. 

	“Applicant respectfully points out, however, that this portion of the disclosure only describes some embodiments, and specifically states that the sensors 82 may be spectral analyzers that measure the stoichiometry at a particular nozzle 42, 44, and/or 46 by analyzing the frequencies of the photons emitted by the combustion of the primary air 48 and the fuel 18 introduced into the combustion chamber 12 by the nozzle 42, 44, and /or 46. Thus, this portion of the specification actually does provide support for the claimed limitation of measuring before combustion (i.e., measuring stoichiometry at a nozzle, as opposed to analyzing photons emitted by combustion.).”

	This argument is not persuasive because a “spectral analyzer” is a post combustion type sensor that can measure “the stoichiometry at a particular nozzle 42, 44, and/or 46 by analyzing the frequencies of the photons emitted by the combustion of the primary air 48 and the fuel 18 introduced into the combustion chamber 12 by the nozzle 42, 44, and /or 46. Although measurement may occur “by” a nozzle, it is clear that measurement by the spectral analyzer does not occur “prior to combustion” since it analyzes “the frequencies of the photons emitted by the combustion of the primary air 48 and the fuel 18” to function. Therefore, this argument is not persuasive.

	Regarding Par [0028] and [0031] of the specification, Applicant contends that:
	“Moreover, paragraphs [0028] and [0031] provide further support for the contested ‘prior to combustion’ limitation. Indeed, paragraph [0028] provides:
	‘Accordingly, and as also shown in FIG. 2, the system 10 further includes one or more sensors 82 in electronic communication with the controller 22 and operative to obtain stoichiometric data, i.e., data related to the stoichiometry of the products and reactants of the combustion reaction at the nozzles 42, 44, and/or 46, via measuring/monitoring the stoichiometry of at least one of the nozzles 42, 44, 46 that introduces the primary air 48 and the fuel 18, which may be performed in real-time.’ (Emphasis added).
	Indeed, paragraph [0028] specifically provides that the sensors 82 obtain data related to the stoichiometry of the reactants of the combustion reaction at the nozzles. As will be appreciated by one of ordinary skill in the art, the reactants are the 'ingredients' of the combustion reaction as they exist prior to combustion. That is, reactants inherently, and by their very definition, are pre-combustion things. Paragraph [0028] explicitly discloses obtaining data on such reactants (i.e., prior to combustion ingredients) at the nozzles. 
	Paragraph [0031] of the Application lends further support for this, providing, in part, ‘Thus, in embodiments, the sensors 82 allow the controller 22 to maintain and /or increase the flame stability of the combustion chamber 12 by monitoring and adjusting the primary air 48 and/or the fuel 18 of one or more of the nozzles 42, 44, and / or 46 in real-time." (Emphasis added). Indeed, paragraph [0031] specifically provides that the sensors allow the controller to maintain/increase flame stability by monitoring the primary air and fuel. As will be appreciated, the primary air and fuel only exist before combustion; after combustion, it is the products and of flame that can be monitored.' In view of the above, Applicant therefore submits that the instant rejection is improper and respectfully requests that the instant rejection thus be withdrawn.”

	This argument is not persuasive because the fuel and air disclosed in these paragraphs, i.e. the reactants, are monitored and measured by one of the two types of disclosed sensors - either a spectral analyzer or a CO sensor and neither of these sensors are configured to obtain stoichiometric data “prior to combustion” (see [0032]). It should be appreciated that sensor types other than sensors that are exclusively configured to take measurements “prior to combustion”, such as a spectral analyzer, can measure and monitor the reactants that exist prior to combustion (via, e.g., “analyzing the frequencies 
	It is recommended that Applicant further amend the claims to endeavor to overcome the 112(a) rejections set forth in this office action by, for example, better defining the type of sensor and the way in which it operates/collects data in a way that mirrors the description of the sensor in the specification. 

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. D’Agostini et al. (US 2009/0308331 A1) and Brown (US 5,480,298) are considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        4/1/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762